                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

KENNIE HINES                                     §
v.                                               §    CIVIL ACTION NO. 6:18cv344
SEAN MARSHALL, ET AL.                            §


                                  ORDER OF PARTIAL DISMISSAL


        The above-entitled and numbered civil action was referred to United States Magistrate Judge

K. Nicole Mitchell, who issued a Report and Recommendation concluding that the Defendants’

motion to dismiss should be denied as to the Plaintiff’s claim of retaliation for the exercise of

constitutionally protected rights and granted as to any and all other claims in the lawsuit. The

Plaintiff filed objections, but the Defendants did not object.

        The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of the case, has been presented for consideration. The court

has conducted a de novo review of the objections raised by Plaintiff to the Report. It concludes

that the findings and conclusions of the Magistrate Judge are correct and adopts the same as the

findings and conclusions of the court. It is accordingly

        ORDERED that the Defendants’ motion to dismiss (docket no. 21) is DENIED as to the

Plaintiff’s claims of retaliation for the exercise of constitutionally protected rights and GRANTED

as to all other claims. The above-styled civil action is DISMISSED with prejudice as to all claims

in the lawsuit other than the Plaintiff’s claim of retaliation for the exercise of constitutionally

protected rights. It is further




                                                  1
        ORDERED that the Defendants shall have 14 days following the date of entry of this order

in which to answer the Plaintiff’s remaining claim. Once this answer is filed, the discovery plan set

out in the Court’s order to answer (docket no. 17) shall be in effect, including all deadlines set out
in that order.



                 .   SIGNED this the 27th day of September, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE




                                                  2
